McMurray, Presiding Judge.
Plaintiff Turner filed this medical malpractice action against physician Buhrow and against the Greene County Hospital Authority. On July 20, 1991, an order dismissing the action against defendant Buhrow was entered. A subsequent order denied plaintiff’s motion for reconsideration of that dismissal. On August 15, 1991, plaintiff filed her notice of appeal from the July 20, 1991 order dismissing her action against defendant Buhrow. Held:
The action against defendant Greene County Hospital Authority remains pending in the trial court. “The order sought to be appealed is not final within the meaning of OCGA § 5-6-34 (a) because the case remains pending below. Because the procedures set forth in OCGA § 5-6-34 (b) have not been followed, the appeal must accordingly be dismissed.” Coley Fertilizer Co. v. Gold Kist, Inc., 174 Ga. App. 471 (330 SE2d 597). Nor has the trial court directed the entry of final judgment as to defendant Buhrow upon an express determination that there is no just reason for delay pursuant to OCGA § 9-11-54 (b). Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385 SE2d 731). The appeal is premature and must be dismissed.

Appeal dismissed.


Sognier, C. J., and Cooper, J., concur.